UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TORULE 13a-16 OR 15d-16UNDER THE SECURITIES EXCHANGE ACT OF 1934 August 11, 2017Commission File Number: 001-35152 QUARTERHILL INC. (Translation of registrant’s name into English) 303 Terry Fox DriveSuite 300Ottawa, Ontario K2K 3J1Canada(Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form20-F ☐ Form40-F ☑ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(1): ☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by RegulationS-T Rule101(b)(7): ☐ EXHIBIT LIST Exhibit Description 99.1 Management’s Discussion and Analysis of Financial Condition and Results of Operations for the Three and Six Months ended June 30, 2017 and 2016 99.2 Condensed Consolidated Interim Financial Statements for the Three and Six Months ended June 30, 2017 99.3 Certification of the Chief Executive Officer - Form 52-109F2 Certification of Interim Filings Full Certificate 99.4 Certification of the Chief Financial Officer-Form 52-109F2 Certification of Interim Filings Full Certificate SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. QUARTERHILL INC. Date: August 11, 2017 By: /s/ Prashant R. Watchmaker Name: Prashant R. Watchmaker Title: Senior Vice-President & Corporate Secretary
